DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (method of synthesis) and the protecting group strategy of examples 1 and 2 (Fmoc with Boc side chain) without traverse in the replies filed on 6 Oct and 29 Oct, 2021.

Claims Status
Claims 1, 3, and 6-10 are pending.
Claims 1, 3, 6-8, and 10 have been amended.

New Objections
Claim Objections
Claim 10 is objected to because of the following informalities:  the status indicator is incorrect.  Claim 10 has amendments (strikeout and underlining) but the status indicator incorrectly states that the claim was “previously amended.”  Appropriate correction is required.

Withdrawn Rejections
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to lack of antecedent support is hereby withdrawn due to amendment.



The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feelders et al (Nat. Rev. Drug Discov. (2012) 11 p597-598) in view of Nyfeler (Meth. Mol. Biol. (1994) 35 p303-316) with evidentiary support from the drug bank entry for Signifor (https://go.drugbank.com/salts/DBSALT003007, downloaded 2 Nov, 2021)

Feelders et al discuss pasireotide which is used for the treatment of Cushing’s disease (p597, 1st column, 1st paragraph) as Signifor (box 1, p598), which, as evidenced by the drug bank entry for this drug, is a diacetate salt.  This is a cyclohexapeptide somatostatin analog, which binds to 4 of the 5 somatostatin receptors (p597, 2nd column, 4th paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss synthesis of pasireotide.
Nyfeler discusses fragment condensation to synthesize peptides (title).  This is the classic method of building peptides of more than about 5 amino acids (p303, 1st paragraph), although it is also possible to synthesize fragments on solid support and couple them either in solution (p303, 2nd paragraph), or resin (p303, 3d paragraph, continues to p304).  The approach allows for easier synthesis of difficult couplings (p305, 3d paragraph) and lead to an easier purification (p305, 4th paragraph).  The solution approach takes more time and experience, but is more general (p306, 2nd paragraph), while solid phase condensations are more rapid (p306, 3d paragraph).  Note that the reference refers to a recent synthesis where all components are made in solution (p303, 1st paragraph).  Gly is chosen as the C-terminal amino acid in the coupling if possible, with Pro as a second choice, because these residues are resistant to racemization (p307, 2nd paragraph).  Standard protecting group chemistry can be used, such as Fmoc using t-butyl type protection for side chains (p307, 4th paragraph).  Standard condensation reagents, such as DCC or TBTU type reagents, with or without additives, such as HOBt, can be used (p308, 2nd through 4th paragraphs).  The material can be cleaved from the resin (or protecting groups removed for solution phase (p311, 5th paragraph), and can be followed by additional purification steps, such as chromatography (p312, 1st paragraph).  Examples are given of coupling on Wang resin using Boc side chain protection (note example 3.3.2, p312, 5th paragraph) and solution phase coupling using a C-terminal O-tBu protecting group (p313, example 3.3.5, 4th paragraph).  This reference discusses using fragment condensation.
Therefore, it would be obvious to make the pasereotide of Feelders et al using the protocol of Nyfeler et al, for easier purification and avoidance of problematic couplings.  As Nyfeler et al gives detailed instructions on how to use this method, an artisan in this field would attempt this process with a reasonable expectation of success.
th position, C-terminal to the Pro derivative, is used to couple the fragments).  It is therefore obvious to try every possibility to find the ones that avoid difficult couplings (noted by Nyfeler et al as a reason to use a fragment coupling process).  While the references do not specify the purity after workup, one reason for fragment condensation is easier purification, so a person of skill in the art would reasonably be able to meet the claimed purity limitations given a good faith attempt at purification. Alternatively, purity, by itself, is not a patentable distinction (MPEP 2144.04(VII).  
Feelders et al discusses pasireotide, while Nyfeler et al teaches fragment condensation and render obvious the fragments of claim 1.  As noted above, part of the motivation for using the method of Nyfeler et al is improved purity, rendering obvious claims 1 and 10.
Nyfeler et al discusses using DCC or TBTU type coupling agents, with or without additives, such as HOBT, rendering obvious claim 3.
Nyfeler et al discusses solution phase and solid phase synthesis of fragments.  While solution phase requires more skill, it explicitly references compounds made that way.  Thus, the method of fragment condensation is a design choice, rendering obvious claim 6.
Nyfeller et al mentions using Fmoc protecting groups (a base labile protecting group), rendering obvious claim 7.
Nyfeler et al teaches coupling on bead, and give examples using Wang resin, or in solution using O-tBu.  Thus, the combination of references renders obvious claim 8.
As evidenced by the DrugBank citation for the drug of Feelders et al, the drug has a diacetate salt, rendering obvious claim 9.
response to applicant’s arguments
	Applicants point out that neither cited reference anticipates the claims, and that there is no motivation to use the method of Nyfeler et al.
Applicant's arguments filed 21 Feb, 2022 have been fully considered but they are not persuasive.

It is agreed that neither Feelders et al nor Nyfeler et al anticipate the claims.  However, this is not a rejection under 35 USC 102, but rather under 35 USC 103; there is no requirement that all the limitations of the claims be met with a single reference.
Applicants further argue that there is no motivation to use the method of Nyfeler et al, but have not given a reason why the motivation used in the rejection, for easier purification and avoiding problematic couplings, is improper or invalid.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.

Claim 10 refers to “the Pasireotide di-aspartate.”  There is no antecedent support for this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658